  Case 3:20-cv-01747-PAD Document 38 Filed 04/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 TEAL PEAK CAPITAL, LLC,

        Plaintiff,

                v.                                         CIVIL NO. 20-1747 (PAD)

 ALAN BRAM-GOLDMAN,

        Defendant.


                                CASE MANAGEMENT ORDER

       The court issues this Case Management Order pursuant to Fed. R. Civ. P. 16(b) with the

purpose of scheduling the course of litigation to achieve a just, speedy and inexpensive

determination of this action.

       •   Deadline for Rule 26 disclosures: May 6, 2021.
       •   Deadline to amend the pleadings and to add parties: May 17, 2021.
       •   Motion(s) to dismiss or for judgment on the pleadings: May 24, 2021.

       •   Conclusion of all discovery: October 22, 2021. This deadline applies to requests for
           admissions, as well as both factual (including third-party) and expert discovery. Expert
           reports, reply reports, and supplements to expert reports and reply reports must be
           disclosed to the parties no later than 60 days before the discovery cutoff date to allow
           for meaningful discovery to take place with regards to those materials. The parties shall
           provide all such reports within a reasonable period in advance of the corresponding
           expert’s deposition. Failure to do so may result in an order striking the material not so
           provided. Similarly, third-party discovery shall be timely sought so that any disputes
           can be resolved with enough time in advance of the discovery deadline to finalize
           discovery on or prior to the discovery cutoff date. Motions seeking the court’s
           intervention to solve discovery disputes will be summarily denied unless the movant
           certifies “it has made a reasonable and good-faith effort to reach an agreement with
           opposing counsel on the matters set forth in the motion. An attempt to confer will not
           suffice.” Local Civ. R. 26(b). The certification shall include the date on which the
           efforts were made and the name of the persons who conferred. Discovery will not be
           stayed in absence of specific court order. Every 60 days, beginning on June 7, 2021,
           the parties shall file a Joint Motion informing the court of the status of discovery.

       •   Deadline to file motion(s) for summary judgment: November 22, 2021.
  Case 3:20-cv-01747-PAD Document 38 Filed 04/22/21 Page 2 of 2
Civil No. 20-1747 (PAD)
Case Management Order
Page 2


        •    Deadline to file opposition(s) to summary judgment: December 22, 2021. Replies and
             sur-replies will be allowed. They should be submitted without further court
             authorization not later than five (5) days after filing of the motion they are responding
             to (i.e. opposition or reply). No additional motions on the subject referred to in those
             filings are to be tendered or filed without prior court approval.

        •    Dispositive motions, oppositions and replies must be accompanied by certified or
             stipulated English translation of any supporting document not in the English language.
             Counsel shall cause all supporting documents not in the English language to be
             translated before filing a dispositive motion, opposition or reply.

        •    The parties shall deliver a courtesy copy of all dispositive motions in excess of 30
             pages, exhibits included, to the Clerk’s Office Counter of the Hato Rey courthouse in
             an envelope or box directed to the undersigned’s chamber. The copies shall be bound
             (spiral, binder clip) and exhibits shall be numbered and separated by tabs. The exhibits
             shall include an index. Courtesy copies are due three (3) days after the corresponding
             motion was filed. Failure to comply shall result in the corresponding motion being
             stricken from the record.

        •    Pre-trial Conference: to be scheduled as appropriate on a later date.

        •    All deadlines are to be strictly enforced.

        SO ORDERED.

        In San Juan, Puerto Rico, this 22nd day of April, 2021.

                                                          s/Pedro A. Delgado-Hernández
                                                          PEDRO A. DELGADO-HERNÁNDEZ
                                                          United States District Judge
